[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Chappell v. Morgan, Slip Opinion No. 2014-Ohio-4035.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                        SLIP OPINION NO. 2014-OHIO-4035.
           CHAPPELL, APPELLANT, v. MORGAN, WARDEN, APPELLEE.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
  it may be cited as Chappell v. Morgan, Slip Opinion No. 2014-Ohio-4035.]
Habeas corpus—Failure to attach affidavit required by R.C. 2969.25(C)—
        Speedy-trial issues not cognizable in habeas corpus—Dismissal of petition
        affirmed.
(No. 2014-0511—Submitted September 10, 2014—Decided September 24, 2014.)
      APPEAL from the Court of Appeals for Scioto County, No. 14CA3607.
                               ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals granting the motion
to dismiss of appellee, Donald Morgan, warden of the Southern Ohio Correctional
Institution, and dismissing the petition of appellant, Ronald Chappell, for a writ of
habeas corpus. On October 19, 2012, Chappell was convicted of four counts of
harassment and one of vandalism and was sentenced by the Mahoning County
Court of Common Pleas to a total of five years of incarceration.
                             SUPREME COURT OF OHIO




       {¶ 2} Chappell alleged in this habeas petition to the Scioto County Court
of Appeals that he had been denied his speedy-trial rights, and therefore the trial
court was without authority to try and convict him.          The court of appeals
dismissed his petition before appellee responded, on the basis that Chappell failed
to attach a statement to his affidavit of indigency that set forth the balance in his
inmate account. The requirement for such an attachment is set forth in R.C.
2969.25(C), and failure to comply subjects an inmate’s action to dismissal in the
court of appeals. Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859, 951
N.E.2d 389, ¶ 1, citing State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-
Ohio-2262, 788 N.E.2d 634, ¶ 5; State ex rel. McGrath v. McDonnell, 126 Ohio
St.3d 511, 2010-Ohio-4726, 935 N.E.2d 830, ¶ 1.
       {¶ 3} Moreover, Chappell asserts a speedy-trial issue, which is not
cognizable in habeas corpus. State ex rel. Hart v. Turner, 132 Ohio St. 3d 479,
2012-Ohio-3305, 974 N.E.2d 87, ¶ 1, citing Tisdale v. Eberlin, 114 Ohio St. 3d
201, 2007-Ohio-3833, 870 N.E.2d 1191, ¶ 7 (“[petitioner’s] speedy-trial claim is
not cognizable in habeas corpus, and he had an adequate remedy by appeal from
his sentencing entry to raise his claim”). Indeed, Chappell admitted in his petition
that appeal was an available remedy. We therefore affirm.
       {¶ 4} Chappell’s motion for oral argument is dismissed as moot.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       Ronald Chappell, pro se.
       Michael DeWine, Attorney General, and Thelma Thomas Price, Assistant
Attorney General, for appellee.
                         __________________________




                                         2